Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to applicant’s amendment filed 3/2/2021 after final rejection.
	Claims 1-17 and 19-21 are pending.
Response to Arguments
Applicant’s arguments, filed 3/2/2021 with respect to the rejection of claims 1-7 and 21 under 35 U.S.C. 103 as being unpatentable over Chun et al. (KR20070092885) and Zhao et al. (Journal of Power Sources 298 (2015) 83-91). have been fully considered and are persuasive.  The rejection has been withdrawn. 
Election/Restrictions
Claims 1-7 and 21 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-17, 19 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 and 19-21 are allowable over the prior art and for reasons set forth by applicant in the reply filed 3/2/2021.
Specifically, the prior art fails to disclose or suggest, alone or in combination, that the surface of the core microsphere is encapsulated with an electrically conductive macromolecular layer, and the surface of the electrically conductive macromolecular layer is encapsulated with a 3D graphene layer and a metal layer, thereby forming an electrically conductive particle.  As presently claimed electrically conductive particle, since a 3D graphene layer has a very high compression strength and an electrically conductive macromolecular layer has a high electrical conductivity, the compression strength of the electrically conductive particle can be enhanced while the electrical conductivity of the electrically conductive particle can be maintained.  Hence, it is ensured that the electrically conductive adhesive can be used within a wider range of pressure, and the time cost by unit product can be reduced, thereby reducing the cost and enhancing the capacity.  See the specification, para 0094.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

4/5/2021